Per Curiam.

The landlord, who sued to regain possession of an apartment for her personal use, testified that the apartment in question was of four rooms, one of which was shut off from the rest *931by a locked door and had been separately rented. This room is now vacant. The landlord admits asking the tenant if she would take a year’s lease. The tenant refused, and this proceeding was begun. This circumstance is the only evidence in the record tending to impeach the good faith of the landlord, but it does not seem to us to warrant a conclusion that the landlord did not desire the premises for her personal use. It seems to have been a prudent act by the landlord to have selected for her personal use an apartment which was rented on a monthly basis, rather than one which was rented on a yearly basis.
The sole question to be determined was whether the landlord in good faith required the apartment for her own use. There is no evidence to controvert her assertion to that effect, and it is perfectly reasonable under the circumstances. Consequently there is no basis for the final order in favor of the tenant which is reversed and final order directed in favor of the landlord, with costs.
Final order reversed, with five dollars costs, and final order directed in favor of the landlord awarding her the possession of the premises, with costs.
All concur; present, Guy, Bijur and Mullan, JJ.